In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1199V
                                          UNPUBLISHED


    JENNIFER NAEGEL,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: January 5, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Tetanus
                                                                Diphtheria acellular Pertussis (Tdap)
                         Respondent.                            Vaccine; Shoulder Injury Related to
                                                                Vaccine Administration (SIRVA)


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.

Zoe Wade, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

       On August 14, 2019, Jennifer Naegel filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of receiving influenza (“flu”) and Tetanus Diphtheria
acellular Pertussis (“Tdap”) vaccines on February 20, 2018. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

        On December 3, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation. On January 5, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $55,790.87. Proffer at
1-2. In the Proffer, Respondent represented that Petitioner agrees with the proffered

1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
award. Id. Based on the record as a whole, I find that Petitioner is entitled to an award as
stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $55,790.87 (representing compensation in the amount of
$55,000.00 in pain and suffering and $790.87 in unreimbursable expenses) in the
form of a check payable to Petitioner. This amount represents compensation for all
damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
JENNIFER NAEGEL,                    )
                                    )
            Petitioner,             )
                                    )   No. 19-1199V
      v.                            )   Chief Special Master Corcoran
                                    )   ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

                       PROFFER ON AWARD OF COMPENSATION

      On December 2, 2020, respondent filed a Vaccine Rule 4(c) report concluding that

petitioner suffered an injury that is compensable under the National Childhood Vaccine Injury

Act of 1986, as amended, 42 U.S.C. §§ 300aa-10 to -34, that is, a shoulder injury related to

vaccine administration (“SIRVA”), as defined in the Vaccine Injury Table. Accordingly, on

December 3, 2020, the Chief Special Master issued a Ruling on Entitlement.

I.    Compensation for Vaccine Injury-Related Items

      Respondent now proffers that, based on the evidence of record, petitioner should be

awarded $55,790.87 (representing $55,000.00 in pain and suffering and $790.87 in

unreimbursable expenses). This amount represents all elements of compensation to which

petitioner is entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       The parties recommend that compensation provided to petitioner should be made through

a lump sum payment described below, and request that the Chief Special Master’s decision and
the Court’s judgment award the following: 1 a lump sum of $55,790.87 in the form of a check

payable to petitioner. Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                              Respectfully submitted,

                                              JEFFREY BOSSERT CLARK
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Acting Deputy Director
                                              Torts Branch, Civil Division

                                              /s/ Zoë R. Wade
                                              ZOË R. WADE
                                              Trial Attorney
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146
                                              Benjamin Franklin Station
                                              Washington, D.C. 20044-0146
                                              Phone: (202) 616-4118
                                              Fax: (202) 353-2988

Dated: January 5, 2021




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
                                                  2